Citation Nr: 0213988	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for status post left elbow dislocation with 
degenerative changes.

2.  Entitlement to an initial evaluation in excess of 20 
percent for low back strain with spondylosis at L4-L5.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from June 1972 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Columbia, South Carolina.


REMAND

In connection with his appeal, the veteran requested a 
hearing before a member of the Board sitting at the RO.  
A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  
38 C.F.R. § 20.700(a) (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should schedule the veteran, in 
accordance with the docket number of his 
appeal, for a hearing before a member of 
the Board at the RO.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  The veteran is advised that he has the right to 
submit additional evidence and argument on the matters on 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	

		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


